Citation Nr: 1823266	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  11-33 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Neilson, Counsel

INTRODUCTION

The Veteran served on active duty from April 1975 to June 1978.

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2011 rating decision in which the RO, inter alia, denied claims for service connection for a cervical spine disability, bilateral hearing loss, and tinnitus.  In August 2011, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in October 2011, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2011.

In April 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  

In April 2014, the Board remanded for claims on appeal to the Appeals Management Center (AMC), in Washington, DC.  After accomplishing further action, in a November 2014 rating decision, the granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Initial ratings for each such disability and effective dates for the awards of service connection were also assigned.  Curiously, the RO also issued a rating decision, in October 2015, wherein it granted the Veteran's claims for service connection for bilateral hearing loss and tinnitus; that decision reflects the assignment of an effective date for tinnitus earlier than that which was assigned by the AMC, but is otherwise that same as the decision issued by the AMC.  Then, in April 2016, the Veteran's representative submitted additional evidence and requested readjudication of the RO's decision with respect to the claim for service connection for hearing loss.  An additional rating decision was issued in July 2016 that continued the noncompensable rating  assigned for the Veteran's hearing loss.  

Also, in November 2016, the AMC issued a supplemental statement of the case (SSOC) reflecting the continued denial of service connection for a cervical spine disability.  That matter was then recertified for appeal to the Board the following month. 

In April 2017, the Board again remanded the claim for service connection for a cervical spine disability for compliance with the terms of the prior remand, and further development.  After accomplishing further action, the agency of original jurisdiction (AOJ) continued to deny the claim on appeal (as reflected in a February 2018 SSOC), and returned the matters to the Board.  

Thereafter, an additional rating decision was issued in August 2017 in which the AOJ continued the noncompensable rating  assigned for the Veteran's hearing loss.  No further communication regarding that matter was thereafter received.  Again, the Board notes that because the Veteran has not initiated an appeal as to the assigned rating, no such issue with regard to the Veteran's award of service connection for hearing loss is currently before the Board.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All such records have been reviewed.

For reasons expressed below, the claim on appeal is, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action is warranted on the remaining claim  on appeal, even though such will, regrettably, further delay an appellate decision on this matter.

As noted in the Introduction above, the Board most recently remanded the claim for service connection for a cervical spine disability in April 2017.  Specifically, with respect to that claim, it was determined that a July 2014 medical nexus opinion was inadequate to rely upon because the examiner had failed to engage in a specific discussion of the Veteran's lay statements and theory of the case.  In this regard, the Board notes that it is the Veteran's belief that the weight of his pack and weapons that he was required to carry during service contributed to his cervical spine disability.  During his April 2012 hearing, the Veteran reported the onset of pain in the neck and trapezius area during service, which he stated had continued since that time.  He further stated his belief that the wearing of heavy packs and carrying of weapons in service impacted the trapezius muscles, which in turn led to problems with his cervical spine.  The Veteran acknowledged that he did not report the existence of such pain in service, stating that if he had, he would simply have been told that it was all part of his job.  

Accordingly, because the Veteran's lay statements and theory of the case were not discussed by the July 2014 VA examiner, the Board remanded the matter for an addendum medical opinion addressing the etiology of the Veteran's cervical spine disability.  The Board requested that, with respect to the Veteran's diagnosed degenerative cervical spine disease, the examiner provide an opinion as to whether it is at least as likely as not that the disability had its onset during service, or was otherwise etiologically related to service, to particularly include the weight of the Veteran's pack and weapons carried in service, as alleged.  The clinician was also reminded that the in-service injury or event did not need to be the sole cause of the current disability and that he/she was to clearly explain why the evidence does not support a finding that the weight of the Veteran's pack and weapons in service contributed to his current cervical spine disability, if the requested opinion remained negative.  

Notably, the Board requested that the addendum medical opinion be provided by the VA physician who had examined the Veteran if 2014.  It was then stated that if that individual was no longer employed by VA or was otherwise unavailable, the AOJ was to arrange to obtain a medical opinion based on file review by another clinician.  A review of the claims file shows that an addendum medical opinion was obtained in June 2017 by a VA clinician other than the one who had examined the Veteran in 2014.  It was noted therein that this as the case because the 2014 VA examiner was not available.  The June 2017 opinion was proffered by D.C., DO., who opined against an association between the Veteran's cervical spine disability and service.  However, because the clinician did not consider or discuss the Veteran's lay statements and theory of the case, an additional medical opinion by that same clinician was obtained in January 2018.

In his January 2018 addendum opinion, the VA clinician again reviewed the evidence of record, noting the medical evaluations and referrals in 2004 and 2009 for back pain following injuries sustained as a fireman after service.  The VA clinician also noted the Veteran's September 2010 statement wherein he reported having to wear and carry heavy packs in service and feeling like he "had a knife in [his] upper back."  The clinician then stated that the "neck or cervical spine is a separate anatomic and physiologic unit compared to the thoracic or lumbar spine and what occurs and [sic] one does not occur in the other and vice versa."  He then indicated that the Veteran had not reported any injury to the neck or cervical spine or symptoms related to his neck.  Ultimately, the clinician again provided a negative nexus opinion, stating that "[t]here is no evidence that was presented to this examiner that  supports a finding that the weight of the veteran's pack and weapons in service contributed to his current cervical spine disability."

Regarding the addendum medical opinions, the Board again finds that they are inadequate to rely upon to adjudicate the merits of the Veteran's claim for service connection for a cervical spine disability.  Indeed, it is again unclear whether at to what extent the VA clinician considered the Veteran's theory of the case.  Rather, the clinician seems to rely on the absence of evidence documenting any cervical injury or symptomatology on service.  The clinician also seems to rely heavily on the fact that the Veteran did not mention specifically in his 2010 statement any cervical injury or symptomatology.  In this regard, the Board points out that the Veteran had also filed a separate claim for a disability of the lumbar spine.  Further, the Veteran is not a medical professional and his lay statements should be construed liberally and his reference to the "upper back" should not be read as excluding his neck, especially in light of the Veteran's 2012 hearing testimony that it was his belief that the wearing and carrying of heavy packs caused injury to his trapezius muscles, which in turn contributed to his cervical spine condition.  Ultimately, the Board finds that without addressing the Veteran's lay statements concerning the onset of pain in his neck and upper back in service, to include trapezius muscular pain, the VA medical opinions of record are insufficient for the Board to rely upon, as they do not provide commentary of the Veteran's specific theory of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (providing that a "medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two").  

Accordingly, the Board finds that the matter must again be remanded for the AOJ to seek a new medical opinion as set forth in the remand directives, below.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when the Secretary provides the claimant with a VA medical examination or opinion, he must ensure that the examination or opinion provided is adequate); Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliances with the terms of the remand).

The Board also notes that in the March 2018 IHP, the Veteran's representative raises an issue as to the competency of the VA clinician who provided the June 2017 and January 2018 addendum medical opinions, pointing out that the VA clinician who provided the 2014 VA examination was identified as an orthopedist, whereas the addendum medical opinions were provided by a Doctor of Osteopathic Medicine who specialize in family medicine.  See https://www.doximity.com/pub/daniel-christo-do; see also https://www.accesstocare.va.gov/ourproviders/Main/SearchResults#!#g=MALE&e=120&p=10&s=32&.  The Veteran's representative argues that because the Veteran was initially evaluated by an orthopedist, any addendum opinion should have been provided by someone who was equally qualified to evaluate disorders of the spine.  The Veteran's representative goes on to argue that because Dr. D.C. has not been shown to have any particular expertise, experienced, training, or competency in orthopedic medicine, his medical assessment is of limited probative value.

Both the United States Court of Appeals for Veterans Claims (Court) and the United States  Court of Appeals for the Federal Circuit (Federal Circuit) have held that the Board is entitled to presume the competence of a VA examiner and specific challenges to a VA examiner's competency must be raised by the appellant to overcome this presumption.  See Bastien v. Shinseki, 599 F.3d 1301 (Fed. Cir. 2010); Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009); Cox v. Nicholson, 20 Vet. App. 563, 569 (2007); see also Sickels v. Shinseki, 643 F.3d 1362  (Fed. Cir. 2011) (explicitly extending the presumption of competence discussed in Cox and Rizzo to VA examiners).  Overall, the Board finds that the Veteran's representative has raised a sufficient challenge as to the competency of Dr. D.C. to provide the requested addendum medical opinion.  Although Dr. D.C. is not rendered incompetent to provide the requested medical opinion simply because he specializes in family medicine, given the fact that the Veteran was initially examined by an orthopedist and because it appears that the medical question at hand is complicated by the fact that the Veteran had post-service injuries to the back and neck, the Board finds that, on remand, the AOJ should obtain the requested medical opinion from an orthopedist or VA physician who otherwise specializes in orthopedic medicine.

Prior to undertaking action responsive to above, to ensure that all due process requirements are met, and that the record is complete, the AOJ give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C. § 5103(b)(1) (2012).  But see 38 U.S.C.§ 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA)  medical records.  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby  REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information concerning, and if necessary, authorization to obtain, any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, assist him in obtaining any additional evidence identified by following the current procedures set forth in 38 C.F.R. § 3.159 (2017).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from any contacted entity have been associated with the claims file, or, a reasonable time period for the Veteran's response to the letter identified in paragraph 1, above, has expired, arrange to obtain a medical opinion by an orthopedist or VA physician who otherwise specializes in orthopedic medicine, based on claims file review..

The contents of the entire, electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report must reflect full consideration of the Veteran's documented medical history and assertions. 

With respect to diagnosed degenerative cervical spine disease, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability that the disability had its onset during service, or is otherwise etiologically related to service.  

In doing so, the physician should give specific consideration to the Veteran's theory of the case-that is, the weight of the Veteran's pack and weapons carried in service impacted or caused injury to the trapezius muscles, which in turn led or contributed to the development of a cervical spine condition.

Complete, clearly-stated  rationale for the opinion expressed -to include specific discussion of the Veteran's lay assertions-must be provided.  

In this regard, the physician is reminded that there only need be a 50-50 likelihood that the in-service event caused or contributed to the development of the current disability, and that it is not necessary that thein-service injury or event be the sole cause of the current disability If the physician's opinion is negative, he or she must clearly explain why, to include discussion of why the evidence does not support a finding that the weight of the Veteran's pack and weapons in service contributed to his current cervical spine disability.  

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.
	
5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manger) file(s) since the last adjudication) and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).


